Citation Nr: 1204225	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cold injury with reflex sympathetic dystrophy, right foot.

2.  Entitlement to a disability rating in excess of 30 percent for cold injury with reflex sympathetic dystrophy, left foot.

3.  Entitlement to an effective date prior to April 13, 1998, for service connection for a bilateral cold injury with reflex sympathetic dystrophy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a cold injury, right foot, are primarily manifest by pain, discoloration, and nail abnormalities.

2.  The Veteran's service-connected residuals of a cold injury, left foot, are primarily manifest by pain, discoloration, and nail abnormalities.

3.  In a decision dated March 1993, the RO denied the Veteran's claim of service connection for cold exposure of the feet; he was properly notified and did not perfect an appeal regarding that issue, and that decision became final.

4.  After the March 1993 RO decision, the Veteran first expressed an informal intent to file a claim for service connection for cold injury to both feet in April 1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for residuals of a cold injury, right foot, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104 Diagnostic Code 7122 (2011).

2.  The criteria for a disability rating in excess of 30 percent for residuals of a cold injury, left foot, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104 Diagnostic Code 7122 (2011).

3.  The criteria for an effective date earlier than April 13, 1998 for the award of service connection for cold injury with reflex sympathetic dystrophy, right and left feet, have not been met or approximated.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the Veteran's claim for a higher disability ratings and an earlier effective date, the Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Veteran's bilateral foot cold residuals have been evaluated under Diagnostic Code 7122.  The current provisions of Diagnostic Code 71122, for residuals of cold weather injuries, are as follows: with pain, numbness, cold sensitivity, or arthralgia plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts 30 percent.  With pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts 20 percent.  With pain, numbness, cold sensitivity, or arthralgia, a 10 percent rating is assigned.  (Note:) Amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy should be separately evaluated under other diagnostic codes.  Other disabilities that have been diagnosed as residual effects of cold weather injuries should be rated under separate diagnostic codes unless they were used to support an evaluation under Diagnostic Code 7122 (2011).

Analysis-Cold Injury With Reflex Sympathetic Dystrophy, Bilateral Feet

On VA examination in December 2006, the Veteran remarked that he had not received any treatment since leaving active duty for his frostbite.  He reported experiencing pain in his feet, and he said his feet would turn a white and ashy color.  He stated that he was sensitive to cold.  He denied having tissue loss or Reynaud's phenomenon.  He reported paresthesias, numbness, and chronic pain, although he did not experience ulcerations of breakdown of his frostbite scars.  He said that his nail growth had been disturbed, and he had some mild edema.  He denied having skin cancer or arthritis.  The examiner observed that the Veteran's feet were slightly whitish-colored.  Normal hair growth was noted.  The examiner found no significant edema, atrophy, or ulceration.  The report reflects that the Veteran's feet were slightly cool, and there was some post-inflammatory hyperpigmentation along the tips of his toes.  Onyhcomycosis was present in the Veteran's toenails.  The Veteran's feet were deemed intact to sensation.  The diagnosis given was cold injury with reflex sympathetic dystrophy.

In May 2007, T.J. stated that her husband experienced constant pain and swelling in his feet.  She added that she massaged his feet once a week.  In January 2008, she added that the Veteran could barely walk and had difficulty sleeping.

The Veteran stated in January 2008 that he was in constant pain.  He said that his toes tingled with sharp pains, and his feet would sweat.  He said he had difficulty walking and sleeping.  He remarked that the skin on his feet was hard.

On VA examination in January 2008, the Veteran complained of sensitivity of his feet to cold weather.  He reported excessive sweating.  He described a pins-and-needles sensation in his feet with mild pain.  He reported disturbances of his nail growth.  He indicated that he had episodic edema, and his feet felt cold.  The examiner wrote that the Veteran's lower extremities were without cyanosis or edema.  Dry scaly skin was observed.  The examiner found no gross focal motor deficit, and light touch sensation was deemed normal upon testing with a monofilament.  The examiner concluded that the neurological examination was within normal limits, and the Veteran had subjective complaints of hyperhidrosis and paresthesias of the feet.

A June 2008 statement from B.C. reflects that the Veteran was limited to desk work, as he was only able to stand for limited periods of time.  M.M. noticed that the Veteran would walk awkwardly.  J.R. added that the Veteran had problems with his feet, and the Veteran's feet would always be swollen at the end of the work day.

The Veteran indicated on his June 2008 VA form 9 that his feet were swollen.  He reported experiencing daily pain and numbness.

In June 2008 the Veteran reported feeling stuck in a single job due to his disability.  He felt that he was limited in changing jobs.

Based on the evidence of record, the Board finds that the criteria for the assignment of a disability rating in excess of 30 percent have not been met for the period of the appeal for either the Veteran's cold injury with reflex sympathetic dystrophy, right foot, or his cold injury with reflex sympathetic dystrophy, left foot.  

According to 38 C.F.R. § 4.104, Diagnostic Code 7122, the maximum schedular evaluation available for cold injury residuals is a 30 percent evaluation.

As the Veteran is service connected for cold injury with reflex sympathetic dystrophy, with a separate 30 percent evaluation for each foot, a higher schedular evaluation is not available under 38 C.F.R. § 4.104, Diagnostic Code 7122.

The Board has considered the Veteran's complaints on examination in addition to the other lay statements of record, but finds them to be consistent with medical findings that were identified by an impartial medical examiner during the course of the requested examinations.

Consideration has also been given regarding whether the schedular standards are inadequate for rating purposes, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disabilities.  

Additionally, the evidence of record does not reflect that the Veteran's service-connected cold injury with reflex sympathetic dystrophy bilaterally interferes markedly with his employment.  In fact, Veteran has indicated that he is currently employed, and the June 2008 statement from B.C. indicates that the Veteran is able to work at a desk.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the service-connected cold injury with reflex sympathetic dystrophy bilaterally, pursuant to Fenderson.  

Law and Regulations-Earlier Effective Date

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2011) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

Analysis-Earlier Effective Date

The Board has thoroughly reviewed the evidence of record to find the "date of claim" for service connection for cold injury with reflex sympathetic dystrophy, right and left feet, and concludes that the date of claim is April 13, 1998-the date that the RO received a VA Form 21-4138 from the Veteran's accredited representative indicating the Veteran's desire to claim service connection for a cold injury to both feet.  In no other prior document does the Veteran show an intent to file a claim for service connection for cold injury with reflex sympathetic dystrophy, right and left feet.

The Veteran has asserted that his January 1993 VA Form 21-526, wherein he indicated that he was seeking compensation benefits for frost nip on the toes of both feet, should be considered his date of claim for service connection for cold injury with reflex sympathetic dystrophy, right and left feet.  However, this argument must fail, as that claim was properly denied by a RO decision in March 1993, and the Veteran was properly informed of that denial.  The Veteran did not appeal that issue, and the March 1993 RO decision became final.  Thus, the VA Form 21-4138 from the Veteran's accredited representative currently considered as the date of claim should actually have been considered a claim to reopen the previously denied claim for service connection for cold exposure of the feet, and the effective date would be no earlier than April 13, 1998.  Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

There was nothing in the record after the March 1993 original denial of the claim and prior to April 13, 1998, to put a VA adjudicator on notice that the Veteran sought service connection for cold injury with reflex sympathetic dystrophy, right and left feet.  According to the claims file, there were no communications whatsoever from the Veteran to VA between the March 1993 original denial of the claim and prior to April 13, 1998.

Accordingly, for the reasons stated above, the Board finds the preponderance of the evidence is against a grant of an effective date earlier than April 13, 1998, for the award of service connection for cold injury with reflex sympathetic dystrophy, right and left feet, since there was no written evidence of an intent by the Veteran (or a representative of the Veteran) to file a claim for service connection for either disability prior to this date.  See 38 C.F.R. § 3.155(a) and (b).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for cold injury with reflex sympathetic dystrophy, right foot, is denied.

Entitlement to a disability rating in excess of 30 percent for cold injury with reflex sympathetic dystrophy, left foot, is denied.

Entitlement to an effective date prior to April 13, 1998, for service connection for a bilateral cold injury with reflex sympathetic dystrophy, is denied.


REMAND

In a December 2011 Informal Hearing Presentation, the Veteran's accredited representative remarked that the Veteran's claims for higher ratings for his bilateral foot disabilities had implicitly raised a claim for a TDIU.  On these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for the bilateral foot disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

Thus, after giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for higher rating and for a TDIU.

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA contracted examination, by an appropriate physician, at a VA contracted facility.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  The RO/AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim (to include consideration of 38 C.F.R. §§ 3.321(b) and 4.16(b)).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


